Case 2:20-cv-02131-CDC Document 20              Filed 05/07/21 Page 1 of 7 PageID #: 1145




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

  LISA MARIE MCDADE                                                               PLAINTIFF

  v.                                 CIVIL NO. 20-cv-2131

  ANDREW SAUL, Commissioner                                                       DEFENDANT
  Social Security Administration

                                 MEMORANDUM OPINION

         Plaintiff, Lisa Marie McDade, brings this action under 42 U.S.C. § 405(g), seeking

  judicial review of a decision of the Commissioner of the Social Security Administration

  (Commissioner) denying her claim for a period of disability and disability insurance benefits

  (“DIB”) and supplemental security income (“SSI”) under Titles II and XVI of the Social

  Security Act (hereinafter “the Act”), 42 U.S.C. § 423(d)(1)(A). In this judicial review, the

  court must determine whether there is substantial evidence in the administrative record to

  support the Commissioner’s decision. See 42 U.S.C. § 405(g).

         I.      Procedural Background

         Plaintiff protectively filed her applications for DIB and SSI on April 5, 2018. (Tr. 11).

  In her applications, Plaintiff alleged disability beginning on September 15, 2015, due to:

  neuropathy in her feet, anxiety, diabetes, arthritis, problems with her arms and shoulders,

  insomnia, heart problems, high blood pressure, cholesterol, and carpel tunnel syndrome. (Tr.

  11, 228). An administrative hearing was held on September 23, 2019, at which Plaintiff

  appeared with counsel and testified. (Tr. 11, 38-60).

         On November 27, 2019, the ALJ issued an unfavorable decision. (Tr. 8-24). The ALJ

  found that during the relevant time period, Plaintiff had an impairment or combination of

  impairments that were severe: history of ovarian cancer, hypertension, neuropathy, type II

                                                 1
Case 2:20-cv-02131-CDC Document 20              Filed 05/07/21 Page 2 of 7 PageID #: 1146




  diabetes mellitus, degenerative disc disease of the cervical and lumbar spine, arthralgia of the

  hip and shoulder, and obesity. (Tr. 14-16). However, after reviewing all of the evidence

  presented, the ALJ determined that Plaintiff’s impairments did not meet or equal the severity

  of any impairment listed in the Listing of Impairments found in 20 C.F.R. Part 404, Subpart P,

  Appendix 1. (Tr. 16). The ALJ found that Plaintiff retained the residual functional capacity

  (RFC) to perform light work as defined in 20 C.F.R. § 404.1567(b) and § 416.967(b) except

  the claimant could occasionally climb, stoop, crouch, kneel, and crawl. (Tr. 16-23).

          With the help of a vocational expert, the ALJ found Plaintiff would be able to perform

  her past relevant work as an escort vehicle driver. (Tr. 23). The ALJ found Plaintiff was not

  disabled from September 15, 2015, through the date of his decision. (23).

         Subsequently, Plaintiff filed this action. (ECF No. 1).        This case is before the

  undersigned pursuant to the consent of the parties. (ECF No. 5). Both parties have filed appeal

  briefs, and the case is now ready for decision. (ECF Nos. 17, 18, 19).

         II.     Applicable Law:

         This Court’s role is to determine whether the Commissioner’s findings are supported

  by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

  Cir. 2002). Substantial evidence is less than a preponderance, but is enough that a reasonable

  mind could accept as adequate to support a conclusion. Ponder v. Colvin, 770 F.3d 1190, 1193-

  94 (8th Cir. 2014). The ALJ’s decision must be affirmed if the record contains substantial

  evidence to support it. Edwards v. Barnhart, 314 F.3d 964,966 (8th Cir. 2003). So long as there

  is substantial evidence in the record that supports the Commissioner’s decision, the Court may

  not reverse it simply because evidence exists in the record that would have supported a contrary

  outcome or because the Court would have decided the case differently. Haley v. Massanari,



                                                 2
Case 2:20-cv-02131-CDC Document 20               Filed 05/07/21 Page 3 of 7 PageID #: 1147




  258 F. 3d 742, 747 (8th Cir. 2001). In other words, if after reviewing the record it is possible

  to draw two inconsistent positions from the evidence and one of those positions represents the

  findings of the ALJ, the decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065,

  1068 (8th Cir. 2000).

         It is well-established that a claimant for Social Security disability benefits has the

  burden of proving her disability by establishing a physical or mental disability that has lasted

  for at least one year and that prevents her from engaging in substantial gainful activity. Pearsall

  v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001); see also 42 U.S.C. §§ 423 (d)(3),

  1382(3)(C).

         The Commissioner’s regulations require him to apply a five-step sequential evaluation

  process to each claim for disability benefits: (1) whether the claimant has engaged in

  substantial gainful activity since filing the claim; (2) whether the claimant has a severe physical

  and/or mental impairment or combination of impairments; (3) whether the impairment(s) meet

  or equal an impairment in the listings; (4) whether the impairment(s) prevent the claimant from

  doing past relevant work; and, (5) whether the claimant is able to perform other work in the

  national economy given Plaintiff’s age, education, and experience. See 20 C.F.R. § 404.1520.

  Only if the final step is reached does the fact finder consider the Plaintiff’s age, education, and

  work experience in light of her residual functional capacity. See McCoy v. Schweiker, 683 F.2d

  1138, 1141-42 (8th Cir. 1982); 20 C.F.R § 404.1520. While the burden of production shifts to

  the Commissioner at step five, the burden of persuasion to prove disability and to demonstrate

  RFC both remain with the claimant. Stormo v. Barnhart, 377 F. 3d 801, 806 (8th Cir. 2004)

  (“The burden of persuasion to prove disability and to demonstrate RFC remains on the

  claimant, even when the burden of production shifts to the Commissioner at step five.”).

                                                  3
Case 2:20-cv-02131-CDC Document 20             Filed 05/07/21 Page 4 of 7 PageID #: 1148




         III.    Discussion

         Plaintiff raises the following on appeal: 1) whether the ALJ erred in failing to adopt

  functional restrictions regarding Plaintiff’s cervical degenerative disc disease and shoulder

  arthralgia, despite finding those impairments to be severe; and 2) whether the ALJ erred in his

  RFC assessment by failing to explain why consultative examiner Dr. Patel’s opinion regarding

  Plaintiff’s need for unscheduled breaks was not adopted in the RFC determination. (ECF No.

  17).

         Of particular concern to the undersigned is the ALJ’s RFC determination. RFC is the

  most that a person can do despite that person’s limitations. 20 C.F.R. §404.1545(a)(1). It is

  assessed using all relevant evidence in the record. Id. This assessment includes medical

  records, observations of treating physicians and others, and the claimant’s own description of

  her limitations. Guilliams v. Barhart, 393 F. 3d 798, 801 (8th Cir. 2005). Eichelberger v.

  Barnhart, 390 F.3d 584, 591 (8th Cir. 2004). Limitations arising from symptoms such as pain

  are also factored into the assessment. 20 C.F.R. §404.1545(a)(3). The United States Court of

  Appeals for the Eighth Circuit has held that a “claimant’s residual functional capacity is a

  medical question.” Lauer v. Apfel, 245 F.3d 700, 704 (8th Cir. 2001). Therefore, an ALJ’s

  determination concerning a claimant’s RFC must be supported by medical evidence that

  addresses the claimant’s ability to function in the workplace. Lewis v. Barnhart, 353 F.3d 642,

  646 (8th Cir. 2003). “[T]he ALJ is [also] required to set forth specifically a claimant’s

  limitations and to determine how those limitations affect his RFC.” Id.

         Plaintiff alleged impairments in her arms and shoulders in her initial disability report

  and continued to report difficulties stemming from pain in her neck and shoulders when trying

  to perform grooming tasks and chores around the home. (Tr. 54, 238, 260, 265, 268-69, 291,


                                                4
Case 2:20-cv-02131-CDC Document 20              Filed 05/07/21 Page 5 of 7 PageID #: 1149




  294-99). Plaintiff sought treatment for left shoulder pain beginning in August of 2017, and at

  that point, was diagnosed with muscle strain. (Tr. 505-506). Plaintiff sought treatment for neck

  pain in March of 2018, and was diagnosed with muscle strain. (Tr. 555-556). Plaintiff had a

  Physical Consultative Examination with Dr. Nikesh Patel on July 21, 2018. (Tr. 570-72). While

  she reported shoulder pain and neck pain, a physical examination showed normal muscle

  strength and strong neck movements against resistance. Id. Dr. Patel’s sole diagnosis was lower

  back pain, opining Plaintiff would be able to sit for a full workday with appropriate lumbar

  support and breaks for stretching as needed. (Tr. 572). Dr. Patel also opined Plaintiff would

  need to limit lifting of over 20 pounds due to decreased range of motion of her lumbar spine

  and tenderness of her lower back to palpation. (Tr. 583). While Dr. Patel noted that he had

  reviewed the available documentation in making his assessment, the medical history could not

  have contained all relevant information regarding Plaintiff’s shoulder and neck impairments

  as radiological findings and new diagnosis were made after this date as her conditions

  worsened. (Tr. 581). The opinions of the nonexamining state agency medical consultants were

  rendered on July 31, 2018, and on March 8, 2019, before new evidence regarding the severity

  of her neck and shoulder impairments became part of the record. (Tr. 77, 159).

          On November 19, 2018, Plaintiff was seen by Dr. Justin Walden who took in office

  X-rays which showed mild acromioclavicular arthritis, and diagnosed Plaintiff with bilateral

  shoulder scapular dyskinesia. (Tr. 1012-13). In August of 2019, Plaintiff was seen by Kara

  Baker, PA, for chronic neck and thoracic back pain and occasional paresthesia in both her

  hands. (Tr. 1059). She had increased pain in her left trapezius, and a physical examination

  showed decreased range of motion in her cervical back, with pain and tenderness in both her

  cervical and thoracic back. (Tr. 1060). Plaintiff was referred to a pain clinic and was given a


                                                 5
Case 2:20-cv-02131-CDC Document 20               Filed 05/07/21 Page 6 of 7 PageID #: 1150




  trigger point injection of a Lidocaine and Kenalog mixture in office. (Tr. 1076). The injection

  was noted to be well tolerated and followed by moderate pain relief. Id. Plaintiff had X-rays of

  her cervical spine on March 20, 2019 which showed near loss of cervical lordosis and

  multilevel degenerative disease. (Tr. 1063).

         While the ALJ found Plaintiff’s degenerative disc disease of the cervical spine and

  arthralgia of her shoulder to be severe impairments, he did not account for any limitations

  stemming from these impairments in his RFC. (Tr. 14, 16). The ALJ did not posses and

  therefore, could not have considered, any opinion evidence which took into consideration new

  treatment and radiological findings regarding Plaintiff’s neck pain and shoulder pain occurring

  from August of 2019 through November of 2019. The Court believes remand is necessary for

  the ALJ to more fully and fairly develop the record regarding Plaintiff’s RFC.

         On remand, the ALJ is directed to address interrogatories to an orthopedist requesting

  that said physician review all of Plaintiff’s medical records; complete an RFC assessment

  regarding Plaintiff’s capabilities during the time period in question; and provide the objective

  basis for the assessment so that an informed decision can be made regarding Plaintiff’s ability

  to perform basic work activities on a sustained basis. This opinion should specifically address

  Plaintiff’s cervical spine and shoulder impairments and any limitations that may arise from

  these impairments. The ALJ may also order a consultative examination, in which, the

  consultative examiner should be asked to review the medical evidence of record, perform

  examinations and appropriate testing needed to properly diagnose Plaintiff’s condition(s), and

  complete a medical assessment of Plaintiff’s abilities to perform work related activities. See

  20 C.F.R. § 416.917. With this evidence, the ALJ should then re-evaluate Plaintiff’s RFC and




                                                 6
Case 2:20-cv-02131-CDC Document 20                Filed 05/07/21 Page 7 of 7 PageID #: 1151




  specifically list in a hypothetical to a vocational expert any limitations that are indicated in the

  RFC assessments and supported by the evidence.

          IV.     Conclusion

          Accordingly, the Court concludes that the ALJ’s decision is not supported by

  substantial evidence, and therefore, the denial of benefits to the Plaintiff should be reversed

  and this matter should be remanded to the Commissioner for further consideration pursuant to

  sentence four of 42 U.S.C. §405(g).

          IT IS SO ORDERED this 7th day of May 2021.

                                                 /s/Christy Comstock
                                                 HON. CHRISTY COMSTOCK
                                                 UNITED STATES MAGISTRATE JUDGE




                                                   7
